DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 96 is objected to because of the following informalities:  Claim 96 should end in a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 88, line 3, “into a false eyelash applicator” it is unclear if applicant is setting forth a separate and distinct false eyelash applicator or is referring to the false eyelash applicator of claim 87, appropriate correction is required. It will be examined as “into the false eyelash applicator”.
Claim 90-91, line 1-2, “a biasing device” it is unclear if applicant is setting forth a separate and distinct biasing device or is referring to the biasing device of claim 89, appropriate correction is required. It will be examined as “the biasing device”.
Claim 98, line 2, “wherein providing an adhesive media” it is unclear if applicant is setting forth a separate and distinct adhesive media or is referring to the adhesive media previously set forth, appropriate correction is required. It will be examined as “the adhesive media”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 87-93, 95-98, 100, and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda (US 3,511,248) in view of Seidler (US 3,516,423).
Panda discloses a method for applying a false eyelash (16), the method comprising releasably supporting in a substantially configuration a false eyelash (16) on a convex shaped outer side of a support member (60) such that an inner side of a base of the false eyelash faces and is disposed on the convex shaped outer side causing the false eyelash of the false eyelash to extend outwardly from the support member, the inner side being for adhering to an eyelid such that the inner side face the eyelid and the false lases extend outwardly form the eyelid (see Figures 6 and 10); then loading using the support member (60) the false eyelash into a false eyelash applicator (10) see Figure 6).  Panda does not disclose the a substantially concave shaped outer side of a support member.  Seidler teaches a false eyelash support that has a support surface of being in a straight, concave, or convex configuration to hold the eyelash straight, concave, or convex (see Figures 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the support member of Panda hold the false eyelashes in an concave shape as taught by Seidler since having a straight, concave, or convex applicator and false eyelash are all well within the skill of the user to apply a false eyelash.
Regarding claim 88, wherein loading using the support member (60) comprises disposing the false lashes between clamping members of the false eyelash applicator (44, 10) such that the false lashes extend inwardly between the clamping members (see Figure 6) gripping using the applicator (10) between the clamping members and whilst gripping the false lashes, pulling the false eyelash off the support member by manipulating the support member (see Figure 6). 
Regarding claim 89, further comprising biasing together using a biasing device (38) the clamping members to maintain grip on the false lashes (see Figure 7).
Regarding claim 90, the biasing device and said clamping members comprise a clip (see Figure 7).
Regarding claim 91, the combination of Panda and Seidler disclose the claimed invention except for the biasing device being a shim clamp. It would have been an obvious matter of design choice to have the biasing device be a shim clamp, since applicant has not disclosed that the shim clamp solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the biasing clip of Panda.
Regarding claims 92 and 97, providing an adhesive media for adhering the false eyelash to an eyelid (col. 3, lines 70-75).
Regarding claim 93, further comprising providing the adhesive media on the inner side of the bae of the false eyelash (col. 3, lines 70-75).
Regarding claims 95 and 100, the false eyelash applicator is a disposable applicator, this limitation is meet because there is nothing precluding the user from disposing of the applicator after use, i.e. “disposable” in interpreted as “capable of being disposed”. 
Regarding claims 96 and 101, regarding the limitation the false eyelash applicator is a single unitary structure. It would have been obvious to one having ordinary skill in the art before the effective filing to have the device be made from a singer unitary structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim(s) 94 and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panda and Seidler as applied to claim93 and 97 above, and further in view of Ahn et al. (US 2013/0160783).
The combination of Panda and Seidler disclose the claimed invention except for a cover to protect the base of the loaded false eyelash and the adhesive media. Ahn et al. teach using a cover layer over an adhesive layer to protect the adhesive prior to use (paragraph 60). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the combination of Panda and Seidler be made with a cover as taught by Ahn et al. to protect the adhesive prior to use.

Response to Arguments
Applicant’s arguments filed 4/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/           Primary Examiner, Art Unit 3772                                                                                                                                                                                             6/8/2022